SUPPLEMENT DATED NOVEMBER 17, 2011 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2011 1.)Effective November 18, 2011, page 10 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Columbia Emerging Markets Bond Fund A* Columbia Emerging Markets Bond Fund Columbia Management Advisors LLC Columbia Emerging Markets Bond Fund Z Columbia Emerging Markets Bond Fund Columbia Management Advisors LLC Columbia MultiAdvisor Small Cap Value A* Columbia MultiAdvisor Small Cap Value Columbia Management Advisors LLC Columbia MultiAdvisor Small Cap Value Z Columbia MultiAdvisor Small Cap Value Columbia Management Advisors LLC Columbia Seligman Communications & Information A* Columbia Seligman Communications & Information Columbia Management Advisors LLC Columbia Seligman Communications & Information Z Columbia Seligman Communications & Information Columbia Management Advisors LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived 2.)Effective November 18, 2011, page 11 of the Prospectus s revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Fidelity Advisor Freedom 2055 A* Fidelityâ Advisor Funds Strategic Advisers, Inc. Fidelity Advisor Freedom 2055 T Fidelityâ Advisor Funds Strategic Advisers, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Effective November 18, 2011, page 12 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Henssler Equity Institutional The Henssler Funds, Inc. Henssler Asset Management LLC 1.)Please refer to the Fund prospectus for a description of the class designation. 4.)Effective November 18, 2011, page 16 of the Prospectus is revised to add the following language: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Russell 2055 LifePoints® Strategy R1 LifePointsâ funds Target Date Series Russell Investment Management Co. Russell 2055 LifePoints® Strategy R3 LifePointsâ funds Target Date Series Russell Investment Management Co. Russell Commodity Strategies S LifePointsâ funds Target Date Series Russell Investment Management Co. Russell Global Opportunistic Credit Fund S LifePointsâ funds Target Date Series Russell Investment Management Co. Russell Global Infrastructure S LifePointsâ funds Target Date Series Russell Investment Management Co. Effective November 18, 2011, page 89 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Columbia Emerging Markets Bond Fund – Class A* & Class Z Seeks high total return. Columbia MultiAdvisor Small Cap Value – Class A* & Class Z Seeks long-term capital appreciation. Columbia Seligman Communications & Information – Class A* & Class Z Seeks capital gain. Fidelity Advisor Freedom 2055 – Class A* & Class T Seeks high total return. * Load Waived Effective November 18, 2011, page 90 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Henssler Equity - Institutional Seeks growth of capital. Effective November 18, 2011, page 92 of the Prospectus is revised to add the following language: Fund & Class Designation Objective Russell 2055 LifePoints® Strategy – Class R1 & R3 Seeks capital growth & income. Russell Commodity Strategies – Class S Seeks to long-term total return. Russell Global Opportunistic Credit Fund – Class S Seeks total return. Russell Global Infrastructure – Class S Seeks long-term growth of capital and current income. Effective December 16, 2011, due to a name change, any reference to Allianz NFJ Renaissance will be changed to Allianz NFJ Mid Cap Value. Effective December 16, 2011, due to a name change, any reference to Russell US Small & Mid Cap will be changed to Russell Small Cap Equity. Due to a reorganization by Invesco, any reference to Invesco Basic Value Fund, Class A Load Waived and Retirement Class has been changed to the Invesco Van Kampen Value Opportunities Fund, Class A Load Waived and Retirement Class. Due to a reorganization by Invesco, any reference to Invesco Financial Services Fund, Class A Load Waived andInvestor Class has been changed to the Invesco Diversified Dividend Fund, Class A Load Waived and Investor Class . This supplement should be retained with the Prospectus for future reference.
